                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ELLA J. RHONE, as the wife of Bruce
N. Rhone, Sr., deceased;
                                                          8:18CV597
                  Plaintiff,

      vs.                                                   ORDER

UNION PACIFIC RAILROAD
COMPANY,

                  Defendant.


      IT IS ORDERED:


      1)    The defendant’s objection, (Filing No. 26), is overruled.


      2)    Plaintiff’s motion, (Filing No. 25), is granted, and the Order from Fort
Bend County, Texas appointing Ella J. Rhone as the Independent Administratrix
of the Estate of Bruce N. Rhone, Sr., (Filing No. 27, at CM/ECF pp. 3-4), is
deemed timely filed.


      August 5, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
